Citation Nr: 0804150	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  02-16 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hilar adenopathy. 

2.  Entitlement to service connection for asbestos exposure.

3.  Entitlement to service connection for abnormal laboratory 
findings, to include bowel and kidney dysfunction.

4.  Entitlement to service connection for a heart disorder 
and cardiac catheterization.

5.  Entitlement to an initial compensable disability 
evaluation for bilateral pes planus.

6.  Entitlement to an initial compensable evaluation for acne 
of the face for the period prior to November 21, 2004, and an 
evaluation in excess of 30 percent from November 22, 2004.

7.  Entitlement to an initial compensable disability 
evaluation for herpes simplex of the lip for the period from 
May 1, 2001, to November 22, 2006, and an evaluation in 
excess of 10 percent from November 23, 2006.

8.  Entitlement to an initial evaluation in excess of 10 
percent for trigeminal nerve damage of the left side of the 
jaw.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active duty service from April 1981 to April 
2001.

This matter was previously before the Board of Veterans' 
Appeals (Board) from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The claim was subsequently transferred to the 
Philadelphia, Pennsylvania, RO.  

In June 2004, the Board remanded this case to the RO for 
additional development.  In October 2005, the Board reached a 
final decision on other issues originally associated with 
this appeal, and remanded the above eight issues for further 
development.  Additional development has been accomplished 
and the case is now before the Board for further appellate 
consideration.  During that development, several additional 
issues remanded by the Board were granted by the RO, and are 
no longer on appeal.  Also during development, the veteran's 
disability rating for herpes simplex of the lip was increased 
to 10 percent effective from November 23, 2006.  As that 
award was not a complete grant of benefits, the issue remains 
in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The case was remanded by the Board in June 2007.  

The issue of entitlement to an initial compensable disability 
evaluation for herpes simplex of the lip for the period prior 
to November 22, 2006, and an evaluation in excess of 10 
percent from November 23, 2006, as well as the issue of 
entitlement to an increased rating for pes planus, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The persuasive evidence does not demonstrate that hilar 
adenopathy was manifest during active service or developed as 
a result of an established event, injury, or disease during 
active service.  

3.  The persuasive evidence does not demonstrate that 
asbestos exposure was manifest during active service or 
developed as a result of an established event, injury, or 
disease during active service.  

4.  The persuasive evidence does not demonstrate that a 
disability characterized as abnormal laboratory findings, to 
include bowel and kidney dysfunction, was manifest during 
active service or developed as a result of an established 
event, injury, or disease during active service.  

5.  The persuasive evidence does not demonstrate that a heart 
disorder and cardiac catheterization were manifest during 
active service, within a year of service separation, or 
developed as a result of an established event, injury, or 
disease during active service.  

6.  For the period prior to November 21, 2004, acne of the 
face is manifested by not more than slight, if any, 
exfoliation, exudation or itching, on a small area and 
affected less than 5 percent of the entire body and less than 
5 percent of exposed areas affected, and required no more 
than topical therapy during the past 12- month period.  From 
November 22, 2004, it was manifested by not more than 
exposure from 20 percent to 40 percent of the entire body or 
20 percent to 40 percent of exposed areas affected.  

7.  Trigeminal nerve damage of the left side of the jaw is 
manifested by incomplete moderate paralysis; there is no 
severe moderate paralysis.  


CONCLUSIONS OF LAW

1.  Hilar adenopathy was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Asbestos exposure was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

3.  A disability characterized by abnormal laboratory 
findings, to include bowel and kidney dysfunction, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

4.  A heart disorder and cardiac catheterization were not 
incurred in or aggravated by service; it was not manifest 
within the first post-service year.  38 U.S.C.A. §§ 1110, 
1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

5.  The criteria for an initial compensable rating for acne 
of the face for the period from May 1, 2001, to November 21, 
2004, and for a rating in excess of 30 percent from November 
22, 2004, have not been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).  

6.  The criteria for an initial rating in excess of 10 
percent for trigeminal nerve damage of the left side of the 
jaw have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.124a, Diagnostic Code 8205 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the 
AMC/RO dated in July 2004, February 2006, March 2006 and 
February 2007.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
veteran filed his claim in December 2000.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO notified the veteran of the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with regard to effective dates and disability 
ratings.  To the extent that there is any perceived 
technically inadequate notice, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  The veteran has been thoroughly informed 
consistent with controlling law.  Although in December 2007 
he indicated he had additional treatment for hilar adenopathy 
and chest pain associated with heart disease, the Board notes 
that chest pains have been medically considered not related 
to his hilar adenopathy.  Thus, records showing current chest 
pain would not be relevant.  As to his heart claim, chest 
pain was also noted to be not due to heart disease on recent 
examination.  These records would not be relevant, thus the 
VA has no duty to obtain them.  No additional records search 
is necessary to fulfill the duties under the VCAA.  Moreover, 
any failure in the timing of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1369, 1374 (2004).  There has been no prejudicial error 
in the duty to inform the veteran.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  

Examinations have been provided.  The Board finds adequate 
medical evidence to decide the appeal.  Thus, the Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Where a veteran served 90 
days or more of continuous, active military service during a 
period of war or after January 1, 1947, and certain chronic 
diseases, such certain forms of cardiovascular disease, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hilar adenopathy and asbestos exposure

Service treatment records reflect no diagnosis of hilar 
adenopathy or asbestos exposure.  The veteran claims he was 
exposed to asbestos while working as an instructor in a 
building which contained asbestos.  He does not claim 
specific disability due to asbestos exposure.  The veteran 
reported periodic chest pains during his service.  In January 
1995, the veteran underwent a chest CT scan which showed 
bilateral hilar adenopathy.  The differential diagnoses 
included sarcoidosis, lymphoma, fungal and other 
granulomatous diseases.  In a February 1995 pulmonary disease 
consultation, he noted that he had worked in rooms where 
there had been asbestos and had remodeled rooms where there 
was dust and smoke.  The assessment was mediastinal and hilar 
adenopathy with history of chest pain syndrome-non cardiac.  
History and presentation were consistent with sarcoidosis.  
Given negative PPD and chest X-rays since 1990, the examiner 
doubted tuberculosis or lymphoma.  Fungal etiologies were 
possible.  A bronchoscopy and biopsy were performed in March 
1995 which showed bilateral mediastinal and hilar adenopathy 
and lung tissue with mild fibrosis with alveolar macrophages 
and chronic inflammation.  

An August 2000 examination reflects that the lungs were clear 
to auscultation.  The lungs and chest were considered normal.  
Chest X-ray was normal.  

Chest X-ray and examination during a January 2001 VA cardiac 
evaluation was normal.  In a January 2001 VA general medical 
examination, the chest was symmetrical as to shape and 
respiratory movement.  The lungs were clear bilaterally, with 
breath sounds being symmetrical and of good quality.  The 
diagnosis included history of hilar adenopathy, resolved, no 
disease found.  

VA examinations for other disorders dated in November 2004 
fail to reflect any findings of hilar adenopathy.  

The veteran underwent VA pulmonary examination in April 2006.  
He reported a history of having classes in a basement of a 
building at Fort Sill where asbestos was being actively 
removed.  He reported chronic headaches and a March 2006 
diagnosis of obstructive sleep apnea from a clinic in New 
Jersey.  He had gained 10 pounds since active service.  He 
reported his work-up for hilar adenopathy in service.  He 
reported no medication for the lungs since service.  On 
examination, the lungs were clear.  Chest X-ray was negative, 
and there was no evidence of any asbestos-related lung 
disease on the chest film.  Pulmonary function tests were 
performed.  The diagnosis was history of obstructive sleep 
apnea, developing a few months ago and not under treatment 
yet because he was still undergoing testing, very mild 
restrictive lung disease, no evidence of asbestos lung 
disease.  The examiner did not feel that the veteran's 
exposure was significant enough to cause asbestos lung 
disease, and noted that the chest X-ray was normal.  The 
examiner felt that the current lung disease was not incurred 
in service.  He noted that the 1995 biopsy did not show 
sarcoidosis or asbestos lung disease.  

To the extent that the veteran has a diagnosis of current 
pulmonary disease, it has been noted by the VA physician to 
be not related to service in April 2006.  There is no actual 
confirmed diagnosis of hilar adenopathy or asbestos-related 
disease; the most recent VA examination, in fact, is 
competent evidence that there is no such diagnosis.  The 
alternative diagnoses, sleep apnea and mild restrictive lung 
disease, have not been related to service by any health 
professional.  There is no competent evidence of a 
relationship between a current disability and service.  

There is no current diagnosis of hilar adenopathy or asbestos 
disease.  The Court has held that a veteran's statements as 
to subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
While the veteran may sincerely believe he has these 
diseases, incurred as a result of service, he is not a 
licensed medical practitioner and is not competent to offer 
opinions on questions of medical causation or diagnosis.  
Grottveit, 5 Vet. App. 91; Espiritu v. Derwinski, 2 Vet. App. 
492.  Therefore, the Board finds entitlement to service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claims.

Heart disorder and cardiac catheterization

In this case, service treatment records show the veteran 
sought treatment for a history of hypertension and an episode 
of chest pain.  His stress test was strongly positive and he 
underwent cardiac catherization in September 1989.  The 
diagnosis was non-cardiac chest pain.  Murmur was also noted.  
In January 1992 he was noted to have chest pain syndrome.  In 
March 1992, following examination, it was indicated that no 
further cardiac evaluation was indicated.  He received a 
permanent physical profile for chest pain syndrome of unclear 
etiology.  

X-rays of the chest in June 2000 showed normal cardiac 
silhouette.  Examination at that time revealed a Grade II 
systolic ejection murmur (SEM) without rubs or gallops.  An 
August 2000 myocardial perfusion scan at that time revealed 
no evidence of ischemia and normal resting LV systolic 
function by gated analysis.  

A January 2001 VA general medical examination showed grade 
2/6 murmur, status post catherization and chest pain.  A VA 
cardiovascular examination in January 2001 revealed no 
significant heart murmur.  It was noted that due to 
hypertension, there could be a trace of mild mitral 
regurgitation which was functional at the time.  An addendum 
reflects that a Doppler study showed borderline LVH and LVEF 
of 62%, otherwise, this was considered a normal study.  

VA examinations in August 2004 do not reflect findings 
related to the heart.  

Records from the Dover Family Medical Center show complaints 
of chest pain in December 2005.  

The veteran was afforded a VA cardiovascular examination in 
April 2006.  His history was reviewed and examination was 
conducted.  The veteran complained of chest pain about once 
per week or so, which was sharp and lasted for a few seconds 
on the left side.  He noted he had recently undergone 
thallium scan which he was told was normal.  The assessment 
was hypertension and atypical chest pain, as well as tobacco 
smoking.  An addendum reflects that the examiner reviewed the 
thallium scan performed in March 2006, as well as a nuclear 
scan which is more accurate.  No perfusion defect was noted.  
The examiner felt these did not show objective evidence of 
heart disease, and that his chronic chest pain was not 
related to any ischemic heart disease or coronary artery 
disease.  It was noted there was hypertension and this was 
present in service.  

Although the veteran underwent catherization in service, 
there is no current heart disease which is related to his 
heart treatment in service.  Post-service treatment records 
contain complaints of chest pain but these have been 
characterized as non cardiac in origin.  

Based upon the evidence of record, the Board finds present 
there is no current heart disease that was present during 
active service or within a year of separation from service.   
Nor is there a current heart disorder shown to have been 
incurred as a result of service.  The 2006 VA cardiac 
evaluation contains a well-supported opinion, not 
inconsistent with the record, that the veteran does not have 
any current cardiac disease related to service.  He found no 
current manifestations of ischemic heart disease or coronary 
artery disease.  Chest pains were specifically considered not 
related to any heart disease.  Thus, while the veteran was 
evaluated via heart catheterization during service, there 
were no identified cardiovascular disorders noted as a result 
of this study.  There was no chronic disease related to the 
heart within a year of separation from service, and no 
competent evidence of a present cardiovascular disorder 
related to the findings in service.  

The Court has held that a veteran's statements as to 
subjective symptomatology alone (such as pain), without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of the presently claimed disability, there 
can be no valid claim).  While the veteran may sincerely 
believe he has heart disease incurred as a result of service, 
he is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu v. 
Derwinski, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.  

Abnormal laboratory findings, to include bowel and kidney 
dysfunction

The service treatment records do not show a diagnosis of a 
disorder characterized as abnormal laboratory findings, to 
include bowel and kidney dysfunction.  The veteran's 
laboratory findings show high readings for creatinine, uric 
acid and lymph in August 2000.  Hemoccult was also noted to 
be positive and to have been so on two prior occasions.  

On VA general medical examination in January 2001, the 
veteran reported the abnormal high creatinine level.  The 
examiner reviewed the reports but also noted normal serum 
creatinine.  The veteran denied kidney or bowel dysfunction.  
The pertinent diagnosis was history of positive creatinine 
clearance test.  

The veteran was afforded a VA examination at the renal clinic 
in April 2006.  His laboratory values were studied and he was 
examined.  Bowel sounds were normal.  The abdomen was 
nontender and showed no abnormality.  The impression was no 
clinical evidence of renal disease.  

The Board must deny this for service connection as there is 
simply no evidence of a known clinical diagnosis to explain 
the veteran's complaints.  The Board finds the examination 
reports failing to diagnose a disorder of this nature to be 
highly probative, as they included appropriate questioning 
and testing relevant to the contentions.

Since a diagnosis is an essential element under a direct 
theory of service connection, service connection for abnormal 
laboratory values, to include bowel and kidney dysfunction, 
must be denied.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that compensation 
may only be awarded to an applicant who has a disability 
existing on the date of the application, and not for a past 
disability.); Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999) ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted"); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(in the absence of proof of the presently claimed disability, 
there can be no valid claim).

The Board therefore concludes that the preponderance of the 
evidence is against the veteran's claim for service 
connection for abnormal laboratory values, to include bowel 
and kidney dysfunction.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  Despite the veteran's statements 
that he currently suffers from the disorder, as a layperson 
without medical expertise or training, his statements alone 
are insufficient to prove his claim.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons are not competent to render 
medical opinions).  Accordingly, the appeal is denied.



Increased Initial Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2007).  
Separate diagnostic codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155.

The Court has also held that a claim for a higher rating when 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed, but not yet ultimately resolved), remains an 
"original claim" and is not a new claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
such cases, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the pendency 
of the appeal, a practice known as "staged" ratings.  Id. at 
126.  

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2007).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2007).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2007).  In every instance where 
the schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

The Board observes that the words "mild," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2007).

Acne of the face

In a May 2001 rating decision, service connection was granted 
for acne of the face.  A noncompensable rating was assigned.  
In a May 2005 rating decision, that rating was increased to 
30 percent effective from November 22, 2004.  

Effective August 30, 2002, VA revised the criteria for 
evaluating disorders of the skin.  See 67 Fed. Reg. 49,590-99 
(2002).  The veteran was advised of both the former and the 
current rating criteria.  VA's General Counsel, in a 
precedent opinion, has held that when a new regulation is 
issued while a claim is pending before VA, unless clearly 
specified otherwise, VA must apply the new provision to the 
claim from the effective date of the change as long as the 
application would not produce retroactive effects.  
VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised amended 
versions may only be applied as of their effective date and, 
before that time, only the former version of the regulation 
may be applied. VAOPGCPREC 3-2000 (Apr. 10, 2000).

The RO evaluated the veteran's acne pursuant to dermatitis 
[or eczema] (DC 7806).  



780
6
Eczema:
Ratin
g

With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50

With exudation or itching constant, extensive 
lesions, or marked disfigurement
30

With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area
10

With slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (Prior to August 30, 
2002)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-
month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800) or scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2007) 

780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2007)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2007)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007). 

VA general medical examination in January 2001 reflects that 
the veteran had previously treated his acne with Retin-A, 
other topical preparations and tetracycline.  There was mild 
acne of the face with no rashes, lesions or inflammation.  
The diagnosis was acne of the face.  VA dermatology 
examination in November 2004 shows few acne pustules present 
on the shoulders.  None were presently on the face.  There 
was pitted scarring on the forehead and cheeks, especially in 
the paranasal area on the right, compatible with the pitted 
atrophic type.  There were a dozen pitted lesions ranging in 
size from a few millimeters to 1/2 centimeter in width and 
depth, and were moderately disfiguring.  The scarred area of 
the face occupied 15% of exposed skin.  The total area of the 
scars on the face, shoulder, arms chest and back occupied 20% 
of the total skin.  The diagnosis was acne vulgaris, slightly 
active but with considerable post-acne scarring, moderately 
disfiguring and symptomatic.  

The veteran underwent an additional VA dermatology 
examination in April 2006.  There was no active acne on 
examination.  There was a single pustular lesion on the 
scalp, about a 1/2 cm diameter.  It was not disfiguring and was 
hidden by the veteran's hair.  There was no dysfunction or 
asymmetry based on this acne.  Acne was also noted on the 
chest, deltoid area and back.  The examiner observed 
hyperpigmentation and pitted scars on the face.  There were 
about a dozen pitted, hyperpigmented scars on the face.  The 
scarred face area occupied 15% of the veteran's exposed skin.  
The total scarring was about 20% of the veteran's skin.  The 
diagnosis was acne vulgaris, slight activity present, 
symptomatic.  Not disfiguring.  Post acne scarring, 
moderately disfiguring.  Pictures were included which were 
consistent with the examination report.  

Addressing the former rating criteria, based on the medical 
evidence on file, the Board finds that the preponderance of 
the evidence is against a compensable evaluation for the 
veteran's acne prior to November 22, 2004, the date of 
examination.  His skin, face, head and scalp were considered 
normal in August 2000 service separation findings.  Findings 
consistent with and described as mild acne were noted in the 
2001 examination report.  There was otherwise no suggestion 
of any exfoliation, exudation, or itching.  In addition, the 
veteran's disorder affects only a small, non-exposed area.  
There are no treatment records between service and November 
2004 suggesting any symptoms other than mild acne.  As the 
above findings fail to show that the condition involves 
exfoliation, exudation or itching of an exposed surface or 
extensive area, a compensable rating under the old rating 
criteria cannot be assigned prior to November 22, 2004.  

The November 2004 examination does not show exudation or 
itching constant, extensive lesions, or marked disfigurement, 
but does show the amount of total body surface affected to 
substantiate a 30 percent rating under the new criteria.  
There is no evidence prior to that date showing that the 30 
percent criteria are met or approximated.  

The 2006 VA examination reflects findings consistent with the 
2004 examination in support of a 30 percent rating under the 
revised criteria.  

There have been no additional findings which would 
demonstrate that the veteran meets the criteria for an 
increased rating in excess of 30 percent since November 22, 
2004.  He has not demonstrated ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, or more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or constant or near-constant systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required during the past 12-month period a compensable 
rating.  There has been no ongoing treatment.  

In short, the evidence does not show that any acne affects an 
appropriately large area, that it requires any systemic 
therapy, or that it otherwise affects functioning in face or 
body.  The Board consequently finds that the preponderance of 
the evidence is against the claim.  

Trigeminal Nerve

Service connection for trigeminal nerve damage to the left 
side of the jaw in May 2001.  A 10 percent rating was 
assigned under diagnostic code 8205.  

Fifth (trigeminal) cranial nerve
8205
Paralysis of

Complete; all shoulder and elbow movements lost or 
severely affected, hand and wrist movements not 
affected
50

Incomplete, severe
30

Incomplete, moderate
10



38 C.F.R. § 4.124a, Diagnostic Code 8205 (2007).  

VA general medical examination in January 2001 noted a 
history of a cyst on the mouth, status post surgical removal 
of cyst with tooth loss, history of dry mouth and possible 
nerve damage.  Neurological examination in November 2004 
revealed injury to the mental nerve on the left side, a 
branch off the cranial nerve five, which occurred due to 
surgery on his jaw in the 1990's.  This resulted in numbness, 
primarily in the lower jaw just below the lip and involving 
the left chin.  It did not affect taste of any motor strength 
whatsoever.  

There are no additional records showing treatment or 
complaints for the trigeminal nerve.  

The record reflects that the veteran does not demonstrate 
sufficient incomplete, severe paralysis to warrant a an 
increased rating for his fifth trigeminal nerve.  The VA 
examination in 2001 shows only that the nerve damage may be 
present and the 2004 examination shows it does not affect 
taste of any motor strength whatsoever.  

In sum, the evidence indicates the veteran's trigeminal nerve 
damage does not meet the criteria for an increased rating.  
For this reason, his claim for a compensable rating must be 
denied because the preponderance of the evidence is 
unfavorable - meaning there is no reasonable doubt to resolve 
in his favor.  See 38 C.F.R. § 4.3.  

Extraschedular Consideration

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to these service-connected 
disabilities that would take the veteran's case outside the 
norm so as to warrant an extraschedular rating.  The VA most 
recent examination findings persuasively demonstrate that the 
schedular ratings assigned are adequate in this case.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321 is not warranted.


ORDER

Entitlement to service connection for hilar adenopathy is 
denied. 

Entitlement to service connection for asbestos exposure is 
denied.

Entitlement to service connection for abnormal laboratory 
findings, to include bowel and kidney dysfunction is denied.

Entitlement to service connection for a heart disorder and 
cardiac catheterization is denied.

Entitlement to an initial compensable evaluation for acne of 
the face for the period from May 1, 2001, to November 21, 
2004, and an evaluation in excess of 30 percent from November 
22, 2004, is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for trigeminal nerve damage of the left side of the jaw is 
denied.


REMAND

As to the claims for an initial increased rating for herpes 
simplex of the lips, and for an increased rating for 
bilateral pes planus a remand is required.  The Board notes 
that the AMC has rated the veteran under Diagnostic Code 6000 
for uveitis, an eye disorder.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6000.  The Board finds that this rating is 
inapplicable, and that this claim is not ready for Board 
review.  The AMC/RO must ensure that the manifestations of 
herpes simplex of the lip are adequately rated, and that the 
reasons for the rating are explained to the veteran.  In a 
February 2007 rating decision, the AMC stated that all 
reasons and bases cited in the supplemental statement of the 
case (SSOC) dated January 8, 2006, under issue 7 are 
incorporated herein and will not be repeated.  There is no 
such SSOC.  The Board finds this explanation inadequate for 
review purposes.  

Regarding the claim for bilateral pes planus, the veteran 
stated in December 2007 correspondence to the AMC that he had 
problems standing for even short periods of time without foot 
cramps and pain.  He stated that new documentary evidence of 
this increased symptomatology would be found in recent VA 
treatment records.  Thus, as he has identified records which 
could support his claim, which are in VA custody, the Board 
finds that an attempt should be made to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that the service-connected 
herpes simplex of the lip is properly 
rated under the appropriate Diagnostic 
Code.  The rating must be explained to the 
veteran.  All notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
complied with and satisfied.  An 
additional SSOC as to this issue should be 
issued.

2.  The AMC/RO should request updated VA 
treatment records relating to bilateral 
pes planus.  

3.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


